Citation Nr: 1310006	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  07-04 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Jessica L. Cleary, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The issues of service connection for headaches, including as secondary to service-connected skull fracture disability; service connection for loss of sense of smell, including as secondary to service-connected skull fracture disability; service connection for cognitive deficits (including memory loss), including as secondary to service-connected skull fracture disability; service connection for motor deficits, including as secondary to service-connected skull fracture disability; and service connection for an acquired psychiatric disability, including as secondary to service-connected skull fracture disability, have been raised by the Veteran's attorney, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The Veteran had active military service from March 1962 to March 1965.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in May 2011, the Board denied the issue of entitlement to TDIU.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The parties subsequently filed a Joint Motion to Vacate and Remand the July 2011 Board decision.  In an Order dated in July 2012, the Court granted the parties' motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

In its July 2012 Joint Motion the parties agreed that the Veteran/appellant could submit additional evidence and argument on the issue on appeal; and in February 2013 the Veteran's attorney submitted VA treatment records dated after the vacated July 2011 Board decision, and requested that these records be reviewed by the RO before a decision on the issue of entitlement to TDIU is made.  Review of records dated in 2012 reveals a planned surgery for a total left shoulder arthroplasty.  As the Veteran is service connected for a left shoulder disability, this could impact the result of the TDIU claim.  Accordingly, remand for consideration of this evidence by the RO, in accordance with 38 C.F.R. § 20.1304(c), is warranted.  On remand any outstanding VA treatment records dating from October 2012 should be associated with the Veteran's claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dating since October 2012.

2.  After completion of the above and any other development deemed necessary, including, if warranted, arranging for the Veteran to undergo another examination to ascertain if TDIU benefits are warranted, re-adjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




